Title: Isaac Smith Sr. to John Adams, 14 June 1777
From: Smith, Isaac Sr.
To: Adams, John


     
      Dear Sr.
      Boston June the 14th. 1777
     
     I wrote you some time Ago requesting your Asking some of the Gentlemen of the Congress, belonging to Georgia, whether the Continental Certifycates would Answer to purchase a Cargo of Rice.
     
     
     
     
     
     
     
     
     
     My friends in Europe often you’st to say when nothing Material turnd up worth Adviseing me, they had nothing worth troubling me with so I may say as to my self for sometime past.—But to day we have a prize (a small brig on private Account) loaded with some Cordage, Duck, Cole &c. sent in by Comodore Manley, who with Capt. McNeil only, the Other part of the fleet being seperated, were left indeavouring to take 2 or 3 more which were under Convoy of the Somerset Man of War of 60 Guns from England and as they could Out sail the Somerset, they kept in there persuit.—We have Advise of the Hessian brig and Capt. Skeema with two prizes, being blockt in att a harbour att Townsend, &c. but think iff they Act prudently or those who have the Management of those Affairs they may be all securd. Itt seems on the News of Our fleets sailing A Number of Frigates were immediately ordered Out, from R. Island. Two frigates and a two decker have been in Our bay and are those who have blockt up the Above mentiond Vessells.
     I have this day received letters from my Bilboa friends of the 17th. Aprill but dont mention any kind of News. Itt came by two Brigs on the Continent Account which went with fish to purchase salt, but have brought no great quantity, but by order of Mr. Lee who was in Spain have brought a quantity of Cables, Cordage &c. upon the Continant Account which the proper persons for that department will Advise of I suppose. The Capt. tells of a storey which he heard att Bilboa that Capt. Johnson in a brig suppose Capt. Harrey Johnson from Baltimore being in some port of France were lay three ships loaded for England with Wine &c. who gave Out they designd to carry him to England iff he went Out with them—he got Out before they and waited there coming, and Accordingly came and he engaged them and took two and was in persute of the third. I wish it may prove true.—I have an Answer by a schooner fited Out here, formerly One of the privateers, Adams now Master which saild the begining of March for France as I understood as an express by order of Congress, which iff they have not heard of her Arrival, probable may be Agreeable.—We are doing all in Our power to facilitate the settlement of the several  sales of the Cargos of the several prizes ordered by Our Commissions, two of the most Material are compleated, and A third and fourth near being done. Capt. Bartlet of Beverley who is One of the Agents I called on a day or two ago but is confind with the small pox, but as soon as he gets Out itt may be compleated—but by what Appears there will be large ballances due to the Agents as the Continent took much more than there proportion. You may just let the Gentlemen of the Marine board know we are not Idle in the trust commited to us as we want very much to get itt compleated as soon as may be.—There was a ship to sail from Bilboa and which I let to the Agents in a short time after those Arrived. Iff any News shall Advise you. I had a Vessell come Out with those Arrived which you may remember I told you I had sent to Virginia to load with Tobacco from France and toucht att Bilboa in her way home. She has something considerable of Value On board which iff taken shall suffer greatly.
     
      I am Sr. Yr. hum servt,
      Isaac Smith
     
     
     16th.
     A Prize with some Irish recruits is arrived into Dartmouth. A Nother from Liverpool in att the Eastward with salt, Linnen and Crockery Ware—am affraid my schooner is gone.
    